Illegal possession of prohibited liquor. Appellant offered no testimony. He made no motion for a new trial. There are no questions apparent for our decision, other than the one of whether or not it was error to refuse to give, at appellant's request, the general affirmative charge in his favor. After a careful reading of the testimony, we are not persuaded that there was no evidence of his guilt. In this situation the said general affirmative charge was properly refused.
The judgment of conviction is affirmed.
Affirmed.